AFFIRMED and Opinion Filed August 23, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00074-CR
                               No. 05-20-00075-CR
                               No. 05-20-00076-CR
                               No. 05-20-00077-CR
                  ROBERTO CANAMARGARZA, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                          Dallas County, Texas
  Trial Court Cause Nos. F18-60209-T, F18-60210-T, F-18-60212-T & F18-
                                60211-T

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Roberto Canamargarza appeals his convictions for aggravated kidnapping and

three aggravated assaults. After appellant pleaded guilty without a plea bargain

agreement to all four offenses, the trial court assessed punishment at twenty years in

prison for each case, to be served concurrently. On appeal, appellant contends the

trial court erred by refusing to consider evidence of his intoxication when assessing

punishment and the trial court lacked jurisdiction because these cases were not

properly transferred to its docket. We affirm the trial court’s judgments.
                                    Background

      On December 24, 2018, after shopping for Christmas presents, appellant

returned home where he noticed a car driving by his house. He grabbed his pistol

and got in his truck to start “patrolling the area.” According to appellant, he saw a

yellow corvette and began to follow it. The driver turned the corvette so it was facing

appellant in his truck, then did a “360,” and pointed a gun at appellant. Believing

the driver was trying to kill him, appellant shot through the window at the corvette.

Initially, the two vehicles followed each other until appellant took a left turn onto

the highway. Appellant’s truck began overheating so he pulled over and left his

truck on the side of the road. The truck, which was still in gear, went down a hill and

through a fence. Thinking people were following him, appellant ran to a bridge and

hid for about five minutes.

      When he came out from under the bridge, appellant saw a white Expedition

approach and decided “to ask him for a ride.” While holding his gun, he demanded

the driver, Johnny Perry, take him downtown for tacos. Appellant got in the car, and

Perry took him to Pedro’s Tire Shop where he dropped him off and left. Perry then

called 9-1-1.

      Dwyland Rodgers was at the shop waiting to get his tires checked. When

appellant approached Rodgers’ car, Rodgers got out of his car to chat, thinking

appellant worked at the shop. Appellant pointed his gun at Rodgers and demanded

he take him “to go get some tacos.” Although Rodgers said he could not take him
                                         –2–
because he needed his tire changed, appellant insisted. Rodgers ran into the tire

storeroom and hid behind the tires. When Rodgers later tried to get in his car,

appellant reappeared and chased him, shooting Rodgers several times. Appellant was

subsequently arrested and charged with aggravated kidnapping and three aggravated

assaults.

      Appellant pleaded guilty to all four offenses without a plea bargain agreement.

Both sides presented evidence regarding punishment. Appellant testified about the

events that day, stating his actions were weird, nonsensical, “very crazy,” and

extremely dangerous. He admitted he could have killed one or more people and that

he himself could have been killed. He had no explanation for his actions except for

the fact he was high. Appellant testified he used marijuana daily and cocaine one to

two times a month, mostly at parties. He began using “dabs” which contained highly

concentrated THC about a year prior to the Christmas Eve incident. He used “dabs”

about once a week and “actual concentrated THC with a cartridge . . . mostly every

day.” He admitted he smoked “a lot of weed” the day of the offenses. On cross-

examination, he conceded he first smoked marijuana around age ten and smoked on

a daily basis beginning when he “got to high school, maybe college.” Although he

said he would take any help offered him with respect to drug treatment, he did not

believe he had a drug problem. Likewise, he did not believe he had any mental health

issues.



                                        –3–
       Dr. Kristi Compton testified she reviewed appellant’s jail records and believed

appellant was psychotic and manic at the time of the incidents. However, when she

interviewed him in August of 2019, his psychosis was clear with no signs of mania

or severe mood instability. Compton attributed this to the fact appellant had not used

drugs while in jail. Nevertheless, Compton testified she was not able to conclude

appellant was insane at the time of the incidents because his mental state “was more

likely than not drug induced. And the statute clearly states that voluntary ingestion

of substances, if it causes a psychosis, does not meet legal criteria.” Compton

suspected appellant did not have any underlying mental illness because “substance-

induced mental illness generally clears in four to six weeks.” She also testified that

appellant’s risk assessment reflected a low recidivism rate if he remained sober.

While in jail, appellant was prescribed and took his psychotropic medications

although there were times he refused his medications.

       The probation department conducted a pre-sentence interview and evaluated

appellant as a high risk. The PSI report also showed appellant had no remorse, took

no responsibility, and blamed others for events that day. Jail recordings revealed

appellant discussed printing and selling T-shirts with the phrase “Where’s the tacos

at?”

       After hearing this and other evidence, the trial court assessed punishment at

twenty years in prison for each offense, to be served concurrently.

                                    Jurisdiction

                                         –4–
      In his second issue, appellant contends the 283rd Judicial District Court

lacked jurisdiction over this case because Criminal District Court No. 6, which

empaneled the grand jury that returned his indictments, did not enter an order of

transfer. “When a defendant fails to file a plea to the jurisdiction, he waives any right

to complain that a transfer order does not appear in the record.” Keller v. State, 604

S.W.3d 214, 231 (Tex. App.—Dallas 2020, pet. ref’d); see also Mills v. State, 742

S.W.2d 831, 834–35 (Tex. App.—Dallas 1987, no pet.). Appellant failed to file a

plea to the jurisdiction in the trial court and, absent an objection, waived the issue.

Mills, 742 S.W.2d at 835. Appellant acknowledges as much in his brief.

      Furthermore, even if appellant had preserved this issue, we would find no

error because the record does not show a transfer was necessary. Jurisdiction lies in

the court in which the indictment or complaint is first filed. See TEX. CODE CRIM.

PROC. ANN. art. 4.16. In large counties with multiple district courts, such as Dallas,

the judges of those courts “may adopt rules governing the filing and numbering of

cases, the assignment of cases for trial, and the distribution of the work of the courts

as in their discretion they consider necessary or desirable for the orderly dispatch of

the business of the courts.” Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—

Dallas 2005, pet. ref’d). The court impaneling a grand jury is not necessarily

assigned all cases returned by the grand jury. Bourque, 156 S.W.3d at 678. “When

two or more courts have concurrent jurisdiction of any criminal offense, the court in

which an indictment or a complaint shall first be filed shall retain jurisdiction except

                                          –5–
as provided in Article 4.12.” TEX. CODE CRIM. PROC. ANN. art. 4.16; Mills, 742

S.W.2d at 834‒35.

       The record reflects that although appellant was indicted by a grand jury

empaneled by Criminal District Court No. 6, the indictment was filed, and the case

tried, in the 283rd Judicial District Court. Thus, even if appellant had preserved this

issue on appeal, the record reflects no error. Bourque, 156 S.W.3d at 678.

       We overrule appellant’s second issue.

         Evidence of Voluntary Intoxication during Punishment Phase

       In his first issue, appellant argues the trial court erred by not considering

evidence of appellant’s intoxication when assessing punishment. At the conclusion

of the hearing, the trial court stated:

             Okay. You know, I - - you know this is a really disheartening
       case when I look at your family that’s sitting out there. All of this was
       so unnecessary. You know, I think this drug thing has gotten out of
       control, not just in Dallas, in this entire country.
             The problem this causes is that I can’t take into consideration the
       behavior of somebody who has voluntarily introduced drugs into their
       system when it comes to the sentencing, and I’m not going to.

(Emphasis ours.) Appellant assigns this as “reversible error,” arguing that

“temporary insanity” may have been raised and “the trier of fact was required to

consider it in making the sentencing decision.”

       The trial court has wide latitude to determine the appropriate sentence in each

case. Tapia v. State, 462 S.W.3d 29, 46 (Tex. Crim. App. 2015). “We cannot step

into the shoes of the trial court judge and substitute our judgment for hers unless that

                                          –6–
judge has clearly abused her discretion.” Id. We may not disturb a trial court’s

decision on an issue within its discretion unless the decision was arbitrary or

unreasonable and was outside the zone of reasonable disagreement. See State v. Hill,

499 S.W.3d 853, 865 (Tex. Crim. App. 2016); Johnson v. State, 490 S.W.3d 895,

908 (Tex. Crim. App. 2016).

      Due process requires a neutral and detached hearing body or officer. Brumit

v. State, 206 S.W.3d 639, 645 (Tex. Crim. App. 2006) (citing Gagnon v. Scarpelli,

411 U.S. 778, 786 (1973)). A trial court denies a defendant due process during the

punishment phase if the court arbitrarily refuses to consider the entire range of

punishment or any mitigating evidence and imposes a predetermined sentence. See

Grado v. State, 445 S.W.3d 736, 739 (Tex. Crim. App. 2014); Ex parte Brown, 158

S.W.3d 449, 456‒57 (Tex. Crim. App. 2005). Without a clear showing of bias,

however, we presume a trial court was neutral and detached. See Tapia, 462 S.W.3d

at 44; Brumit, 206 S.W.3d at 645.

      Insanity is an affirmative defense to prosecution that, at the time of the

offense, the actor, as a result of mental disease or defect, did not know that his

conduct was wrong. TEX. PENAL CODE ANN. § 8.01. Voluntary intoxication is not a

defense to the commission of an offense. See id. § 8.04(a). However, evidence of

“temporary insanity caused by intoxication may be introduced by the actor in

mitigation of the penalty attached to the offense for which he is being tried.” Id. §

8.04(b).
                                        –7–
      In these cases, evidence was admitted, and no one disputes, that appellant was

intoxicated when he committed the offenses; however, nothing established appellant

was “temporarily insane” at the time by virtue of his intoxication. In fact, appellant’s

expert testified she was “not able to conclude he was insane at the time of the

incidents.” And appellant did not testify that his intoxication made him unaware his

actions were wrong. See Cordova v. State, 733 S.W.2d 175, 190 (Tex. Crim. App.

1987); Hart v. State, 537 S.W.2d 21, 24 (Tex. Crim. App. 1976). Finally, we note

that, during closing, appellant argued he was a nonviolent person who “did a violent

thing in the span of about 20 minutes” due to his synthetic THC use. He did not

argue he was temporarily insane by virtue of his intoxication or that he was unaware

his actions were wrong. See Cordova, 733 S.W.2d at 190 (evidence that defendant

was intoxicated or “crazy drunk” when he committed the crime does not

automatically mean he was then temporarily insane by reason of voluntarily

ingesting intoxicating substance). Without specific evidence linking appellant’s

intoxication to temporary insanity, we cannot conclude the trial court’s failure to

consider voluntary intoxication was error.

      And even assuming the trial court should have considered the evidence, we

cannot conclude appellant was harmed because the court stated it would not consider

the evidence. See TEX. R. APP. P. 44.2(b). During a bench trial, the trial court is the

exclusive judge of the credibility of the witnesses and the weight to be given their

testimony. Adelman v. State, 828 S.W.2d 418, 421 (Tex. Crim. App. 1992). We may

                                          –8–
not reevaluate the weight and credibility of the evidence or substitute our judgment

for that of the factfinder. Arroyo v. State, 559 S.W.3d 484, 487 (Tex. Crim. App.

2018); see Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). By

stating it would not consider the evidence, the trial court could have determined the

evidence was not credible. We overrule appellant’s first issue.

      We affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200074F.U05




                                        –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO CANAMARGARZA,                         On Appeal from the 283rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F18-60209-T.
No. 05-20-00074-CR          V.                Opinion delivered by Justice
                                              Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered August 23, 2021




                                       –10–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO CANAMARGARZA,                         On Appeal from the 283rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F18-60210-T.
No. 05-20-00075-CR          V.                Opinion delivered by Justice
                                              Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered August 23, 2021




                                       –11–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO CANAMARGARZA,                         On Appeal from the 283rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F18-60212-T.
No. 05-20-00076-CR          V.                Opinion delivered by Justice
                                              Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered August 23, 2021




                                       –12–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO CANAMARGARZA,                         On Appeal from the 283rd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F18-60211-T.
No. 05-20-00077-CR          V.                Opinion delivered by Justice
                                              Goldstein. Justices Molberg and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered August 23, 2021




                                       –13–